Case8:15-cv-00011-TPB-CPT
Case 8:15-cv-00011-TPB-CPT Document
                           Document160-18
                                    153-4 Filed
                                          Filed02/11/20
                                                05/27/20 Page
                                                         Page11of
                                                               of11PageID
                                                                   PageID1733
                                                                          1904




                  Exhibit R
